DETAILED ACTION

Claims 2-23 are currently pending in the application and have been examined. Claim 1 was cancelled. Claims 2-23 and newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 was filed after the mailing date of the filing of the application on 10/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please note that the NPL document listed in this IDS can be in the parent application 16/932047.

Allowable Subject Matter
Claims 2-23 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to solid-state drives and methods that provides a common infrastructure that dynamically adjusts to changes in coderate of the solid-state drive to enable efficient transfer of data when processing a write request from a host.

The claimed invention as set forth in claim 2 recites features such as:
A method performed by a controller of a solid state drive, the method comprising the steps of: 
receiving from a host, a write request to store write data in one or more of a plurality of nonvolatile semiconductor storage devices of the solid state drive; 
identifying a first codeword and a second codeword from a plurality of codewords stored in the one or more of the plurality of nonvolatile storage devices, the first codeword being offset along a first wordline and the second codeword being offset along a second wordline, the first codeword and the second codeword configured to store write data corresponding to the write request; 
determining a first coderate of the first wordline and a second coderate of the second wordline; and 
responsive to the write request, writing a first portion of the write data to the first codeword using the first coderate and writing a second portion of the write data to the second codeword using the second coderate, 
wherein the write data has a data length that is greater than a first data length of the first codeword or a second data length of the second codeword.

The prior arts of record, namely BARNDT (US-20160026525), teach [m]ethods for writing multiple codewords having multiple sizes to a solid-state device are provided. In one aspect, a method includes receiving a plurality of host data units for storage in a solid-state non-volatile memory. The method includes dividing the plurality of host data units among a plurality of data payloads, wherein a first data payload comprises a first host data unit and a second data payload comprises a portion of a second host data unit. The method includes encoding the first data payload into a first codeword having a first codeword size. The method includes encoding the second data payload into a second codeword having a second codeword size, the second codeword size being different from the first codeword size. The method includes writing the first codeword and the second codeword to a first page in the solid-state non-volatile memory. Systems and machine-readable media are also provided. (Abstract).
The prior arts of record, however, fail to teach, singly or in combination, the combined limitations recited in the claimed invention. As such, modification of the prior art of record to include the claimed combined limitations recited in the claimed invention can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the combined limitations recited in the claimed invention set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the combined limitations recited in the claimed invention as set forth in claim 1. Hence, claims 2-23 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 2-23. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MANOHAR et al. (US-20160162353) teaches  the error location information identifies a set of error locations that correspond to the first region, wherein the one or more parameters are generated in response to a number of error locations in the set of one or more error locations being greater than a threshold, and wherein the first write data stored at the first region includes a first portion of the first codeword stored at a first subset of error locations of the set of error locations and includes a second portion of the second codeword stored at a second subset of error locations of the set of error locations. (Claim 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        07/29/2022